*907MEMORANDUM BY THE COURT
The plaintiff, Ohio Public Service Company, seeks to recover the difference in cost of the construction of a tie line actually constructed in the latter part of 1918 and what it would have cost, supposedly, in 1919. The plaintiff sues, claiming that there was a merger of several corporations into the plaintiff or the name of the plaintiff in Ohio, but the evidence fails to show such a merger except by averment. The facts appear to be that a corporation, which for brevity may be called the Massillon Company, was furnishing power for a number of other plants in Ohio which were engaged in manufacturing war necessities. It became important, to the end that these plants should have the necessai'y power, that something be done to secure to the Massillon- Company a sufficiency of power, because its own plant was running at full capacity, and in case of any breakdown or in case of an} greater demand for power it would be unable to furnish it. As a matter of precaution, therefore, it was suggested that it required additional facilities, and these could be had by construction of a tie line between its own plant and one at Canton, Ohio. It seems that the plaintiff had already in contemplation the construction of another plant at Bolivar, Ohio, but for financial reasons this ivas not being built. A survey of the situation was made by the War Industries Board, and plaintiff was urged to build the tie line. Its financial situation stood in the way of completing this line, and Mr. Darlington, who was connected with the War Industries Board, urged the Central Power Company to help *908finance the situation for the Massilon Company. The line was built at the cost of approximately $80,000, and is being-used by the plaintiff. The suit is to recover not the $80,000 it cost but the difference between what it cost to build the line in 1918 and what it would have cost to build it in 1919. The value of the tie line itself is not shown. What if any service it was to the Government does not appear. There is nothing in the evidence to show any contract made with the plaintiff whereby the Government would pay this cost to the plaintiff or to the Massillon Company. We agree with the Board of Contract Adjustment, whose action was approved by the Assistant Secretary of War, that there was no contract binding upon the Government.
GRAHam, Judge, took no part in the decision of this case.